DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Applicant’s election of claims 1-32 in the reply filed on 12/15/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Objections 

Claim 1 is objected to because of the following informalities: Appropriate correction is required.

In line 23, “a ion target” should be amended to – an ion target --. 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):


Claims 1-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 9 and 13, the meaning of the term “backpressure” in the limitations “a disinfectant output backpressure control valve” and “a sodium hydroxide output backpressure control valve” is unclear, because it is unclear if the term “backpressure” means pressure differential across two sides of a control valve, or it has a different meaning. Further, it is unclear how the term “backpressure control valve” is different from the term “control valve,” because any control valve is expected to create backpressure.

Further, lines 13-16, it is unclear if the terms “sodium hydroxide output” and “cathode output” refer to the same or different things. Further, there does not appear to be any antecedent basis for the claim term "sodium hydroxide output," because the brine is not recited to include sodium chloride.

Further, line 17, it is unclear if the scope of the term “blending valve” is limited to a static mixer or if it includes all valves exposed to two different streams on both sides of the valve.   



Regarding claims 6 and 7, the abbreviations "FAC" and "ORP" should be amended to their expanded forms when first introduced in a claim.

Regarding claim 11, the element "a disinfectant" (claim 11, line 4) is defined with an indefinite article causing a lack of clarity as to whether it is intended to refer to the same element "a disinfectant" as was previously defined in the claims or an additional element thereto. 

Regarding claim 13, there does not appear to be any antecedent basis for the claim term "the liquid level sensor'' (claim 13, line 4/5).

Regarding claim 15, there appears to be some inconsistency between the limitation(s) of claim 15 and the limitation(s) of claim 1 upon which claim 15 depends. Specifically, claim 15 requires that the disinfectant dosing control system is configured to control at least a brine flow rate with the brine input flow control pump, a disinfectant backpressure with the disinfectant output backpressure control valve, a sodium hydroxide backpressure with the sodium hydroxide output backpressure control valve, and a differential pressure between the disinfectant output line and the sodium hydroxide output line with the blending valve. However, claim 1 requires that the production control system is configured to control at least a brine flow rate with the brine input flow control pump, a disinfectant backpressure with the disinfectant output backpressure control valve, a sodium hydroxide backpressure with the sodium hydroxide output backpressure control 

Further, last line, with respect to the limitation "to bring the treated ion sensor value to the treated ion target,” it is unclear which feature of the apparatus brings the treated ion sensor value to the treated ion target.

Regarding claim 18, it is unclear if the “source of sodium chloride” is solid sodium chloride or sodium chloride solution.

Regarding claim 19, there appears to be some inconsistency between the limitation(s) of claim 19 and the limitation(s) of claim 1 upon which claim 19 depends. Specifically, claim 19 requires that the self-cleaning control system is configured to control at least the brine flow rate with the brine input flow control pump. However, claim 1 requires that the production control system is configured to control at least a brine flow rate with the brine input flow control pump. It is unclear how the production control system and the self-cleaning control system can both control at least the brine flow rate with the brine input flow control pump.

Regarding claim 29, there appears to be some inconsistency between the limitation(s) of claim 29 and the limitation(s) of claim 1 upon which claim 15 depends. Specifically, claim 29 requires that the disinfectant dosing control system is configured to control at least a brine flow rate with the brine input flow control pump, a disinfectant backpressure with the disinfectant output backpressure control valve, a sodium hydroxide backpressure 

Regarding claim 30, use of the term "about" results in a lack of clarity. The use of the term "about", "approximately", or the like, in conjunction with a defined range or a defined limit, upper limit or lower limit is ambiguous because it includes undefined values which fall outside an otherwise explicit and distinct range or limit. 

Regarding claim 31, there appears to be some inconsistency between the limitation(s) of claim 31 and the limitation(s) of claim 1 upon which claim 15 depends. Specifically, claim 31 requires that the disinfectant dosing control system is configured to control at least a brine flow rate with the brine input flow control pump, a disinfectant backpressure with the disinfectant output backpressure control valve, a sodium hydroxide backpressure with the sodium hydroxide output backpressure control valve, and a differential pressure between the disinfectant output line and the sodium hydroxide output line with the blending valve. However, claim 1 requires that the production control system is configured to control at least a brine flow rate with the brine input flow control pump, a disinfectant backpressure with the disinfectant output backpressure control valve, a 

Regarding claim 32, not linking the phrase "and combinations" explicitly to the previously defined organic fluids makes the claim indefinite. Amendment to read "and combinations thereof" appears to be necessary. 


Claims 2-32 are rejected, because they depend from one of the rejected claims 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Since there are only two options for a blending valve –open and closed, claim 9 fails to further limit the subject matter of claim 1 upon which it depends. 




Potentially Allowable Subject Matter 

Claims 1-8 and 10-32 would be potentially allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Reasons for Potentially Allowable Subject Matter


Regarding claim 1, US patent no. 6,296,744 (hereinafter called Boutine) discloses an apparatus for producing an aqueous solution of hypochlorous acid disinfectant (see column 9, lines 57-62), comprising: a tank 32 (reads on brine source) containing a sodium chloride solution (similar to brine) (see Fig. 2 and column 11, lines37-41), a brine input flow control pump 24 in fluid communication with the brine source 32 (see Fig. 2 and column 11, lines 37-42), an electrochemical cell comprising an anode chamber 1 having an anode and a cathode chamber 2 having a cathode, a membrane 3 separating the anode chamber 1 and the cathode chamber 2, the anode chamber 1 in fluid communication with the brine input flow control pump 24 (see Fig. 2 and column 7, lines 16-20), a disinfectant output flow switching valve 7 in fluid communication with the anode chamber 1 that receives an anode liquid output from the anode chamber 1, a disinfectant output line 6 in fluid communication with the disinfectant output flow switching valve 7, a sodium hydroxide output flow control throttle valve 14 (a throttle valve creates back pressure) in fluid communication with the cathode chamber 2 that receives a cathode liquid output from the cathode chamber 2, a sodium hydroxide output line 5 in fluid 

The embodiment of Fig. 2 does not disclose an ion sensor that provides an ion sensor value in fluid communication with the disinfectant output line. However, the embodiment of Fig. 3 teaches use of a pH-meter (reads on an ion sensor) in fluid communication with the disinfectant output line 6 so as to regulate the pH of the electrochemically treated water (see Fig. 3 and column 14, lines 8-16). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by the embodiment of Fig. 2 by providing a pH sensor that provides an ion sensor value in fluid communication with the disinfectant output line as taught by the embodiment of Fig. 3. The person with ordinary skill in the art would have been motivated to make this modification, because Boutine teaches that the advantage of the modification would be to regulate the pH of the electrochemically treated water (see Fig. 3 and column 14, lines 8-16). 

German Patent no. DE 10 2006 058454 (hereinafter called Sautter) teaches that by the regulation of the differential pressure between the anode chamber and cathode chamber it is possible to control the pH - value as well as the redox potential of the weak sodium hypochlorite solution (see page 7, 2nd paragraph). 

However, the prior art of record does not explicitly teach or render obvious the invention of claim 1 as a whole, including the limitation that the production control system is configured to control a differential pressure between the disinfectant output line and the sodium hydroxide output line


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795